DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, e.g. Figure 21, claims 1-11,16,17, in the reply filed on 03/03/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by U.S. Patent Application Publication Number 2015/0380560 A1 to Ishikawa et al., “Ishikawa”.
Regarding claim 1, Ishikawa discloses a display device comprising: 
a pixel layer (e.g. FIG. 4 OLED 1, OLED2, OLED3) for displaying an image; and
a circuit layer (e.g. FIG. 3, ¶ [0043] which is a modification of FIG. 1) including a thin film transistor (SWB) for driving the pixel layer, wherein the thin film transistor includes
a semiconductor layer (5, ¶ [0011],[0024]) including 

a source region (SCS) and 
a drain region (SCD) sandwiching the channel region, 
a first gate electrode (4, ¶ [0018]) facing the channel region on a first side which is below the semiconductor layer (5), 
a second gate electrode (7, ¶ [0012]) facing at least the channel region and the source region on a second side opposite to the first side,
a source electrode (9) connected to the source region (SCS), and 
a drain electrode (10) connected to the drain region (SCD), and the source electrode (9) penetrates through the semiconductor layer (5) and is connected to the second gate electrode (4) on the second side.
Examiner’s Note: although Ishikawa refers to element 4 as a light shielding layer, the location (directly under the channel), material selection (metal, ¶ [0018]) and electrical connection (same potential as source electrode) justify one having ordinary skill in the art to reasonably interpret the structure as a gate electrode in light of the structural similarities with Applicant’s disclosure, and since anticipation does not require that a reference use the exact same terminology as Applicant, i.e. ipsis verbis is not required, Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972).

Regarding claim 2, Ishikawa discloses the display device according to claim 1, and Ishikawa further discloses (FIG. 3) wherein the drain electrode (10) penetrates through the semiconductor layer (5) and extends to the second side without contacting the second gate electrode (since drain electrode 10 contacts a different structure 4’ instead).  Examiner’s Note: Ishikawa additionally teaches in FIG. 1 wherein a drain electrode 10 extends through but does not contact any metal structure, although FIG. 1 does not anticipate claim 2 when combined with the entirety of claim 1 and therefore is not relied upon et al. FIG. 4B or U.S. Patent Application Publication Number 2019/0005421 A1 to Noh et al. FIG. 2A.

Claim 1 is rejected under 35 U.S.C. 102(1)(a) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2017/0062542 A1 to Jung, “Jung”.
Regarding claim 1, Jung discloses a display device (second embodiment, FIG. 7,8, ¶ [0071]) comprising: 
a pixel layer (e.g. PLN, 160, 170, 180) for displaying an image; and
a circuit layer including a thin film transistor (i.e. transistor formed around 120) for driving the pixel layer, wherein the thin film transistor includes a semiconductor layer (120, ¶ [0072]) including a channel region (121, ¶ [0074]) and a source region (124) and a drain region (123) sandwiching the channel region, a first gate electrode (130, ¶ [0072]) facing the channel region on a first side which is either on or below the semiconductor layer, a second gate electrode (114, ¶ [0073],[0074]) facing at least the channel region and the source region on a second side opposite to the first side,
a source electrode (132/145, ¶ [0077]) connected to the source region (124), and a drain electrode (140) connected to the drain region (123), and the source electrode (132) penetrates through the semiconductor layer and is connected to the second gate electrode (114) on the second side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0380560 A1 to Ishikawa et al., “Ishikawa”, in view of U.S. Patent Application Publication Number 2017/0062542 A1 to Jung, “Jung”. 
Regarding claim 3, Ishihawa discloses the display device according to claim 2, and Ishikawa further discloses (FIG. 3) wherein the second gate electrode (4) has a central region overlapping with the first gate electrode (7) each other, and has a first end (see Examiner-annotated figure below) below a side of the drain electrode (10) and a second end below a side of the source electrode (9), and a distance from the central region to the second end is larger than a distance from the first gate electrode to the source electrode (see Examiner-annotate figure below).

    PNG
    media_image1.png
    603
    569
    media_image1.png
    Greyscale

Ishikawa fails to clearly show a plan view.
Jung teaches a plan view (e.g. FIG. 7) wherein a distance from a central region (overlap of 114 and 130) to a second end (at CH1 of 114) is larger than a distance from a first gate electrode (130) to the source electrode (at CH1, see Examiner-annotated figure below):

    PNG
    media_image2.png
    651
    667
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishikawa with the dimensions as shown in side-view carried over into plan view as generally suggested by Ishikawa and as taught by Jung since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the distance from a gate electrode to a source determines in part the electrical characteristics of the transistor such as the current carrying ability or breakdown voltages making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 
	
Regarding claim 4, Ishikawa in view of Jung yields the display device according to claim 3, and Ishikawa in view of Jung further yields wherein a distance from the central region to the first end is smaller than a distance from the first gate electrode (7) to the drain electrode (10) (see Examiner-annotated figure below) in a plan view (when applying the teachings of Jung).

    PNG
    media_image3.png
    603
    569
    media_image3.png
    Greyscale




Ishikawa in view of Jung yields the display device according to claim 3, Ishikawa in FIG. 3 does not show wherein the first end and the second end are equally spaced apart from the central region.
However, Ishikawa appears to show in other embodiments (e.g. FIG. 2C) wherein a first end and a second end (of 5) are equally spaced apart from a central region (overlap of 4 and 7, see Examiner-annotated figure below):

    PNG
    media_image4.png
    327
    296
    media_image4.png
    Greyscale

Jung additionally teaches (e.g. FIG. 8) wherein a first end and a second end (of 120) are equally spaced apart from a central region (see Examiner-annotated figure below):

    PNG
    media_image5.png
    789
    820
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the ends equidistant from the central region as generally taught by Ishikawa and Jung since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the source and drain electrode distance from the central region determines in part the electrical characteristics of the transistor such as the current carrying ability or breakdown voltages making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Ishikawa in view of Jung yields the display device according to claim 3, and Ishikawa further teaches wherein the drain electrode (10) is farther away from the first gate electrode (7) than the source electrode (9) in a plan view (when applying the teachings of Jung)

    PNG
    media_image6.png
    601
    569
    media_image6.png
    Greyscale


Regarding claim 8, although Ishikawa in view of Jung yields display device according to claim 3, Ishikawa in FIG. 3 fails to anticipate wherein the source electrode (9) and the drain electrode (10) are equally spaced from the first gate electrode (7).
However, Ishikawa teaches elsewhere (e.g. FIG. 1) wherein the source electrode (9) and drain electrode (10) are equally spaced from a first gate electrode (7, see Examiner-annotated figure below):

    PNG
    media_image7.png
    581
    287
    media_image7.png
    Greyscale

Jung also teaches (e.g. FIG. 8) wherein the source and drain electrodes are equally spaced from a first gate electrode (130, see Examiner-annotated figure below).

    PNG
    media_image8.png
    413
    671
    media_image8.png
    Greyscale


	
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishikawa in view of Jung with the source and drain electrodes equidistant from the first gate electrode as suggested by Ishikawa and Jung since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Claims 9,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0062542 A1 to Jung, “Jung”, in view of U.S. Patent Application Publication Number 2018/0151654 A1 to Lee, “Lee”.
Regarding claim 9, Jung discloses the display device according to claim 1, and Jung further discloses wherein the thin film transistor (formed around 120) is a first thin film transistor, the semiconductor layer (120) is a first semiconductor layer.
Jung fails to clearly teach wherein the circuit layer further includes a second thin film transistor, and the second thin film transistor includes a second semiconductor layer farther away from the first semiconductor layer than the first gate electrode, on the first side.
Lee teaches (e.g. FIG. 2) wherein a circuit layer includes a second thin film transistor (230, ¶ [0051]), the second thin film transistor includes a second semiconductor layer (232) farther away from a first semiconductor layer (222) than a first gate electrode (223) on a first side.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Jung with the combination driving and switching transistor configuration of Lee (Abstract) in order to combine polycrystalline and oxide semiconductors in a configuration which improves OLED performance (Lee ¶ [0002]-[0006],[0015]).

Jung in view of Lee yields the display device according to claim 9, and Lee further teaches wherein the second thin film transistor (230) includes a third gate electrode (233, ¶ [0070]), and the third gate electrode (233) and the first gate electrode (223) are same layers (patterned from same layer, ¶ [0071],[0072]). 

Regarding claim 17, Jung in view of Lee yields the display device according to claim 9, and Lee further teaches wherein the second semiconductor layer (232) is made of an oxide semiconductor (¶ [0070]).

Claims 9-11,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0380560 A1 to Ishikawa et al., “Ishikawa”, in view of U.S. Patent Application Publication Number 2018/0158844 A1 to Choi et al., “Choi”.
Regarding claim 9, Ishikawa discloses the display device according to claim 1, and Ishikawa further discloses wherein the thin film transistor (FIG. 3) is a first thin film transistor, the semiconductor layer (5) is a first semiconductor layer.
Ishikawa fails to clearly teach wherein the circuit layer further includes a second thin film transistor, and the second thin film transistor includes a second semiconductor layer farther away from the first semiconductor layer than the first gate electrode, on the first side.
Choi teaches (e.g. FIG. 4) wherein a circuit layer further includes a second thin film transistor (20), the second thin film transistor (20) includes a second semiconductor layer (190, ¶ [0083],[0084]) farther away from a first semiconductor layer (131) than a first gate electrode (151) on a first side.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishikawa with the combined transistor structure of Choi in order to benefit from the performance of both polycrystalline and oxide Choi ¶ [0003]-[0007],[0085],[0095],[0237]) and/or reduced area occupied by transistors (Choi ¶ [0008]).

Regarding claim 10, Ishikawa in view of Choi yields the display device according to claim 9, and Choi further teaches (FIG. 4) wherein at least one of the source electrode and the drain electrode penetrates (320, ¶ [0086]) through the second semiconductor layer (190) and is shared by the first thin film transistor (10) and the second (20) thin film transistor.

Regarding claim 11, Ishikawa in view of Choi yields the display device according to claim 10, and Choi further teaches (e.g. FIG. 4) wherein the second thin film transistor (20) shares one of the source electrode and the drain electrode (E1) with the first thin film transistor (10), and further includes one of a second source electrode and a second drain electrode (207, ¶ [0070]).

Regarding claim 16, Ishikawa in view of Choi yields the display device according to claim 9, and Choi further teaches wherein the second thin film transistor (20) includes a third gate electrode (153), and the third gate electrode (153) and the first gate electrode (151) are same layers (¶ [0081]).

Regarding claim 17, Ishikawa in view of Choi yields the display device according to claim 9, and Choi further teaches wherein the second semiconductor layer (190) is made of an oxide semiconductor (¶ [0083],[0084]).



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although prior art anticipates the language of claim 1 as detailed above, prior art fails to reasonably additionally teach in sufficient detail the wherein the second gate electrode faces the drain region and has a hole and the drain electrode extends inside the hole of the second gate electrode in combination with the specific language of claim 5 and claim 3 and claim 2 and claim 1 together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2019/0148558 A1 to Suzuki et al.
U.S. Patent Application Publication Number 2019/0005421 A1 to Noh et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Eric A. Ward/               Primary Examiner, Art Unit 2891